Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   April 22, 2015

The Court of Appeals hereby passes the following order:

A15A1627. ROBERT H. MCNAIR, CO-EXECUTOR OF THE ESTATE OF W.
    O. MCNAIR v. RICHARD “RICHIE” HAROLD MCNAIR et al.

      The Probate Court of Turner County entered an order denying a petition to
probate the will of W. O. McNair, finding that the propounders had failed to establish,
over co-executor and caveator Robert H. McNair’s objection, that the testator had
testamentary capacity at the time she executed her last will. The propounders
appealed to the superior court. Following a jury trial, the superior court entered
judgment in favor of the propounders and ruled that the will should be admitted to
probate despite caveator Robert H. McNair’s argument that the will was not freely
and voluntarily executed. Robert H. McNair appealed to this Court. However, the
Georgia Supreme Court has appellate jurisdiction in all cases involving wills. See
Ga. Const. of 1983, Art. VI, Sec. VI, Para. III. The Supreme Court has defined such
cases as those “in which the will’s validity or meaning is in question.” In re: Estate
of Gwendolyn H. Lott, 251 Ga. 461 (306 SE2d 920) (1983). Accordingly, we lack
jurisdiction over this appeal, which is hereby TRANSFERRED to the Supreme Court
for disposition.
                                        Court of Appeals of the State of Georgia
                                                                             04/22/2015
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.